IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LORI ANN SIMMONS AND JOHN                 : No. 262 MAL 2019
SIMMONS,                                  :
                                          :
                   Petitioners            : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
CROTHALL HEALTHCARE, INC.,                :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.